         Case 5:18-cv-00230-KGB Document 13 Filed 06/14/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOHNNY RATLIFF                                                                    PETITIONER
ADC #129918

v.                             Case No. 5:18-cv-230-KGB-JTK

WENDY KELLEY, Director of
Arkansas Department of Correction                                                RESPONDENT


                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Johnny Ratliff’s petition for writ of habeas corpus is denied, and this case is dismissed

with prejudice.

       It is so adjudged this 14th day of June, 2021.


                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
